                                                              The Honorable Robert S. Lasnik




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE


 IN RE IMPINJ, INC., SECURITIES                  No. 3:18-cv-05704-RSL
 LITIGATION
                                                 CLASS ACTION

                                                 ORDER EXTENDING DEADLINES FOR
                                                 FILING OF CONSOLIDATED
                                                 COMPLAINT AND DEFENDANTS’
                                                 RESPONSE THERETO




        This matter comes before the Court on the parties’ “Stipulated Motion and [Proposed]

Order to Establish a Schedule and Extend Deadlines for Filing of the Consolidated Complaint

and Defendants’ Response and Briefing.” Dkt. # 30. The motion is GRANTED.

        1.    Lead Plaintiff’s consolidated complaint shall be filed on or before February 13,

2019;

        2.    Defendants’ response to the consolidated complaint shall be filed on or before

March 19, 2019. If a motion to dismiss is filed, it shall be noted on the Court’s calendar for

consideration on Friday, May 3, 2019;
ORDER EXTENDING DEADLINES FOR FILING
OF CONSOLIDATED COMPLAINT AND
DEFENDANTS’ RESPONSE THERETO                   -1-
       3.    Lead Plaintiff’s opposition to any motion to dismiss is due on or before April 9,

2019; and

       4.    Defendants’ reply in support of any motion to dismiss is due on or before April
30, 2019.



       Dated this 22nd day of January, 2019.



                                                     A
                                                     Robert S. Lasnik
                                                     United States District Judge




ORDER EXTENDING DEADLINES FOR FILING
OF CONSOLIDATED COMPLAINT AND
DEFENDANTS’ RESPONSE THERETO                   -2-
